Exhibit 10.1

 

FIRST AMENDMENT TO MASTER REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO MASTER REVOLVING LINE OF CREDIT LOAN AGREEMENT, dated
September 27, 2012 (this “Amendment”), between and among ACRC LENDER ONE LLC, a
Delaware limited liability company (“Borrower”), ARES COMMERCIAL REAL ESTATE
CORPORATION, a Maryland corporation (“Guarantor”) and CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association (“Lender”).  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Loan Agreement (as defined below).

 

RECITALS

 

WHEREAS, Borrower, Guarantor and Lender are parties to that certain Master
Revolving Line of Credit Loan Agreement, dated as of May 18, 2012 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

 

WHEREAS, in connection with the Loan Agreement, Guarantor executed and delivered
to Lender a Guaranty Agreement, dated as of May 18, 2012 (the “Guaranty”); and

 

WHEREAS, Borrower, Guarantor and Lender have agreed to amend certain provisions
of the Loan Agreement in the manner set forth herein.

 

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Guarantor and Lender each hereby agree as follows:

 

Amendment to Loan Agreement.  Section 7.13 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

7.13 Minimum Fixed Charge Coverage Ratio.  Beginning on the earlier to occur of
(a) June 30, 2013 and (b) the last day of the first full calendar quarter
following the calendar quarter in which Guarantor reports “Loans held for
investment” in excess of $200,000,000.00 on its quarterly consolidated balance
sheets, at the end of each Test Period while any Advances remain outstanding
hereunder or Lender has any commitment hereunder, Borrower and Guarantor
collectively shall maintain a Fixed Charge Coverage Ratio of at least 1.50 to
1.00.

 

Covenants.  Each of Borrower and Guarantor hereby represents and warrants to
Lender, as of the date hereof, that (i) each is in compliance in all material
respects with all of the terms and provisions set forth in Loan Agreement on its
part to be observed or performed, and (ii) no Event of Default has occurred or
is continuing.  Borrower and Guarantor each hereby confirms and reaffirms the
covenants and agreements applicable to it contained in the Loan Agreement.

 

Acknowledgement.  Borrower and Guarantor hereby acknowledge that Lender is in
compliance with its undertakings and obligations under the Loan Agreement and
the other Loan Documents.

 

Limited Effect.  Except as expressly amended and modified by this Amendment, the
Loan Agreement and each of the other Loan Documents shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms; provided, however, that upon the date hereof, each (x) reference therein
and herein to the “Loan Documents” shall be deemed to include, in any event,
this Amendment, (y) each reference to the “Loan Agreement” in any of the Loan
Documents shall be deemed to be a reference to the Loan Agreement as amended
hereby, and (z) each reference in the Loan Agreement to “this Agreement”, this
“Loan Agreement”, “hereof”, “herein” or words of similar effect in referring to
the Loan Agreement shall be deemed to be references to the Loan Agreement as
amended by this Amendment.

 

--------------------------------------------------------------------------------


 

Counterparts.  This Amendment may be executed by each of the parties hereto on
any number of separate counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.  Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

 

GOVERNING LAW.

 

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

BORROWER

 

 

 

 

 

ACRC LENDER ONE LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/Tae-Sik Yoon

 

 

Name: Tae-Sik Yoon

 

 

Title: Vice President

 

 

 

 

 

GUARANTOR

 

 

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

By:

/s/Tae-Sik Yoon

 

 

Name: Tae-Sik Yoon

 

 

Title: Chief Financial Officer

 

 

 

 

 

LENDER

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ Gregory V. Orgeron

 

 

Name: Gregory V. Orgeron

 

 

Title: Vice President

 

--------------------------------------------------------------------------------